81933: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-19541: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81933


Short Caption:DIRECT GRADING & PAVING, L.L.C. VS. DIST. CT. (CENTURY CMTYS. OF NEV., L.L.C.)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A773139Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/16/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerDirect Grading & Paving, L.L.C.Russell Gene Gubler
							(Johnson & Gubler, P.C.)
						Matthew L. Johnson
							(Johnson & Gubler, P.C.)
						


Real Party in InterestArgonaut Insurance CompanyOliver J. Pancheri
							(Santoro Whitmire)
						Nicholas J. Santoro
							(Santoro Whitmire)
						


Real Party in InterestCentury Communities of Nevada, L.L.C.Oliver J. Pancheri
							(Santoro Whitmire)
						Nicholas J. Santoro
							(Santoro Whitmire)
						


RespondentRob Bare


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


10/14/2020Filing FeeFiling fee paid. E-Payment $250.00 from Matthew L. Johnson. (SC)


10/14/2020Petition/WritFiled Petition for Writ of Mandamus. (SC)20-37662




10/14/2020AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)20-37669




10/14/2020AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)20-37673




10/14/2020AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)20-37674




10/14/2020AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)20-37675




10/14/2020AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)20-37676




10/14/2020AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)20-37677




11/03/2020MotionFiled Petitioner's Emergency Motion Under NRAP 27(e) to Stay Proceedings Until a Resolution of the Writ of Mandamus has Been Reached by November 6, 2020. (SC)20-40038




11/05/2020MotionFiled Real Parties in Interest's Opposition to Emergency Motion Under NRAP 27(e) to Stay Proceedings Until a Resolution of the Writ of Mandamus Has Been Reached by November 6, 2020. (SC)20-40411




11/05/2020MotionFiled Real Parties in Interest's Exhibits to Opposition to Emergency Motion Under NRAP 27(e) to Stay Proceedings Until a Resolution of the Writ of Mandamus Has Been Reached by November 6, 2020. (SC)20-40452




11/05/2020MotionFiled Petitioner's Supplement to Emergency Motion Under NRAP 27(e) to Stay Proceedings Until a Resolution of the Writ of Mandamus Has Been Reached by November 6, 2020. (SC)20-40551




11/13/2020Order/ProceduralFiled Order Directing Answer and Granting Stay. Real party in interest's answer due: 28 days. We grant the motion and hereby stay the district court proceedings in A-18-773139-C pending further order of this court. (SC)20-41542




12/11/2020Petition/WritFiled Real Parties in Interest's Answer to Petition for Writ of Mandamus. (SC)20-45137




12/11/2020AppendixFiled Appendix to Answer to Petition for Writ of Mandamus Volume 7. (SC)20-45138




12/15/2020Notice/IncomingFiled Amended Certificate of Service. (SC)20-45305




12/28/2020Petition/WritFiled Appellant's (Petitioner's) Reply Brief. (SC)20-46712




12/29/2020Notice/IncomingFiled Amended Certificate of Service. (SC)20-46764




01/11/2021MotionFiled Real Parties in Interest's Motion for Leave to File Surreply to Petitioner's Reply to Answer to Petition for Writ of Mandamus. (DETACHED SURREPLY AND FILED SEPARATELY PER 1/29/21 ORDER). (SC)21-00803




01/19/2021MotionFiled Petitioner's Opposition to Motion for Leave to File Surreply to Petitioner's Reply to Answer to Petition for Writ of Mandamus. (SC)21-01577




01/29/2021Order/ProceduralFiled Order Granting Motion to File Surreply. The clerk of this court shall detach from the January 11, 2021, motion and file the proposed surreply. fn1 [The clerk of this court is directed to add Argonaut Insurance Company as a real party in interest to the caption of this docket. If any party is of the opinion that the caption, as modified, does not accurately reflect the status of the parties to this matter, they shall so notify this court within 7 days of the date of this order. (SC)21-02820




01/29/2021BriefFiled Real Parties in Interest's Surreply (FILED PER 1/29/21 ORDER). (SC)21-02821




01/29/2021Notice/IncomingFiled Amended Certificate of Service (Surreply to Petitioner's Reply Brief). (SC)21-02889




04/16/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-11116




07/08/2021Opinion/DispositionalFiled Authored Opinion. "Petition granted." Before: Parraguirre/Stiglich/Silver. Author: Silver, J. Majority: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 31. SNP21-RP/LS/AS. (SC).21-19541




07/08/2021WritIssued Writ with letter. Original and two copies of the writ and two copies of the opinion mailed to attorney Matthew Johnson for service upon the Chief Judge and Dept. 32 of the Eighth Judicial District Court.  (SC)21-19580




07/19/2021WritFiled Returned Writ. Original Writ returned. Served on Judge Linda Marie Bell on July 15, 2021. (SC).21-20754




08/02/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-22287




08/02/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View